Pelham G. Wodehouse, Petitioner, v. Commissioner of Internal Revenue, RespondentWodehouse v. CommissionerDocket No. 6487United States Tax Court15 T.C. 799; 1950 U.S. Tax Ct. LEXIS 29; December 6, 1950, Promulgated *29 Decision will be entered under Rule 50.  Allocation of income determined.  Watson Washburn, Esq., for the petitioner.Walt Mandry, Esq., for the respondent.  Van Fossan, Judge.  VAN FOSSAN *799  SUPPLEMENTAL OPINION SUR MANDATE.In our original opinion () Docket Nos. 3401 and 6487 were involved and taxes for the years 1923, 1924, 1937, 1938, 1940 and 1941, and penalties for certain years, were in issue.Subsequently appeals were prosecuted as to certain of the years in the Circuit Courts of Appeals for the Second, Fourth and Ninth Circuits, resulting in divergent holdings as to one issue.  Thereafter, the Supreme Court granted certiorari as to the case in the Fourth Circuit resulting in a reversal of the Court of Appeals for the Fourth Circuit and the affirmance of the Tax Court as to the issue in question.  The case was remanded to the Circuit Court of Appeals for the Fourth Circuit for further proceedings.  Ultimately the case was remanded *800  to the Tax Court by the Court of Appeals for the determination of the portion of taxpayer's receipts during 1938 and 1941 allocable to sources outside the United States.  The parties*30  are in agreement as to all the issues involved in the several proceedings excepting the one above stated and effect will be given to such agreements in the computations under Rule 50.The allocation in question relates to the sale of the American and Canadian publication rights of four literary productions, i. e.,"Cow Creamer" and "Uncle Fred in the Springtime" sold in 1938 to the Curtis Publishing Company for publication in the Saturday Evening Post for $ 40,000 each."Money in the Bank" sold in 1941 to the Curtis Publishing Company for publication in the Saturday Evening Post for $ 40,000."My Years Behind the Barbed Wires" sold in 1941 to Hearst's International-Cosmopolitan Magazine for $ 2,000.From the evidence of record we determine that the rights sold by petitioner in lump sums should be allocated as follows:"Cow Creamer"; "Uncle Fred in the Springtime"; and "Money in the Bank", as to each:To American rights$ 36,500To Canadian rights3,500"My Years Behind the Barbed Wires":To American rights$ 1,700To Canadian rights300The above figures will be employed in the computations of taxes due.Decision will be entered*31  under Rule 50.